EXHIBIT 10.1

CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2

Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.
The omitted materials have been filed separately with the Securities and
Exchange Commission.

[Execution Version]

 Amendment to Master Supply Agreement 

This Amendment to Master Supply Agreement ( the ‘‘Amendment’’) is dated
March 8, 2007 but is effective as of the Effective Date, is entered between Vion
Pharmaceuticals, Inc., (‘‘Vion’’), a Delaware corporation having its principal
place of business at 4 Science Park, New Haven, CT 06511 and Sigma Aldrich Fine
Chemicals, Inc. (formally Tetrionics, Inc.) (‘‘SAFC’’), a Wisconsin corporation
having its principal place of business at 645 Science Drive, Madison, WI 53711.

W I T N E S S E T H :

Whereas, Vion and SAFC executed the MASTER SUPPLY AGREEMENT (‘‘Agreement’’)
dated September 29, 2003,

Whereas, Vion and SAFC may enter into a Master Commercial Supply Agreement at a
future date,

[*]

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

A.    Please amend Section 2 of the Agreement to read as follows:

[spacer.gif] [spacer.gif] [spacer.gif] 2.  Term.    The initial term of this
Agreement shall be for a period of three (3) years from the Effective Date, and
shall renew automatically for additional three (3) year terms unless either
party notifies the other in writing of its intention not to renew the Agreement
at least eighteen (18) months prior to the end of the then current term.

B.    Please amend section 4.3 of the Agreement to read as follows:

[spacer.gif] [spacer.gif] [spacer.gif] 4.3  The purchase price will be
determined in accordance with the timeline described in Appendix 2, and will
remain in effect for the Product ordered hereunder (the ‘‘Purchase Price’’)
until the second anniversary of the Effective Date. Following the second
anniversary of the Effective Date, one hundred twenty (120) days prior written
notice to Vion must be provided in order to increase the Purchase Price
applicable to each twelve (12) month period thereafter. [*]

[spacer.gif]

*    Confidential Treatment Requested

21


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] B.  Please add the following new Section to the
Agreement:

[spacer.gif] [spacer.gif] [spacer.gif] 31.  [*]

[spacer.gif] [spacer.gif] C.  Unless specifically defined in this Amendment, all
capitalized terms shall have the meaning given such terms in the Agreement.

[spacer.gif] [spacer.gif] D.  All the terms and conditions of the Agreement not
amended by this Amendment shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Amendment as of the date first written above.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Vion Pharmaceuticals, Inc.
[spacer.gif] [spacer.gif] Sigma Aldrich Fine Chemicals, Inc. By:
                                                                                
[spacer.gif] [spacer.gif]
By:                                                                                
        Ivan King, PhD
        VP, Research & Development [spacer.gif] [spacer.gif]         Dennis R.
Young
        Director of Operations [spacer.gif]

[spacer.gif]

*    Confidential Treatment Requested

22


--------------------------------------------------------------------------------


MASTER SUPPLY AGREEMENT

This Supply Agreement, dated September 29, 2003 (the ‘‘Effective Date’’), is
entered between Vion Pharmaceuticals, Inc. (‘‘Vion’’), a Delaware corporation
having its principal place of business at 4 Science Park, New Haven, CT 06511,
and Tetrionics, Inc. (‘‘Tetrionics’’), a Wisconsin corporation having its
principal place of business at 645 Science Drive, Madison, WI 53711.

BACKGROUND

[spacer.gif] [spacer.gif] [spacer.gif] A.  Vion desires to have Tetrionics
supply to it from time to time quantities of VNP40101M (the ‘‘Product’’) on the
terms and conditions set forth in this Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] B.  Tetrionics desires to be Vion’s
supplier of the Product on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreement set
forth herein, the parties agree as follows:

[spacer.gif] [spacer.gif] [spacer.gif] (1)  Supply of the Product.

[spacer.gif] [spacer.gif] [spacer.gif] a.  Tetrionics shall supply the Product
meeting the specifications set forth on Appendix I (the ‘‘Specifications’’) in
the quantities and at the times requested by Vion from time to time pursuant to
the terms of this Agreement. The Specifications shall be modified as required by
Vion to comply with any change in applicable federal, state or local law,
regulation or governmental authority and, any such modification shall be agreed
upon in writing by the parties.

[spacer.gif] [spacer.gif] [spacer.gif] 1.2  Tetrionics shall provide such
facilities, equipment, labor and raw materials as may be necessary to perform
the manufacturing, processing, testing and packaging of the Product as may be
required herein.

[spacer.gif] [spacer.gif] [spacer.gif] (2)  Term.    The initial term of this
Agreement shall be for a period of three (3) years from the Effective Date, and
shall renew automatically for additional one (1) year terms unless either party
notifies the other in writing of its intention not to renew this Agreement at
least one hundred and twenty (120) days prior to the end of the then current
term.

[spacer.gif] [spacer.gif] [spacer.gif] (3)  Forecasts and Purchase Orders.

[spacer.gif] [spacer.gif] [spacer.gif] 3.1  Vion will provide to Tetrionics a
forecast of its anticipated required quantity of the Product. Forecasts shall be
for the purpose of assisting Tetrionics in its planning and will not constitute
an obligation of Vion to purchase such quantities of Product. [*] Tetrionics
shall use all commercially reasonable efforts to satisfy any orders in excess of
the maximum limits specified in the preceding sentence.

[spacer.gif] [spacer.gif] [spacer.gif] 3.2  Vion shall place all orders for the
Product by delivering to Tetrionics a written purchase order specifying the
product, quantity, and delivery date. Tetrionics will advise Vion of the
delivery date within 14 days of receipt of a written purchase order.

[spacer.gif] [spacer.gif] [spacer.gif] 3.3  Tetrionics shall deliver Product
ordered pursuant to each purchase order by the delivery date specified in such
purchase order and shall notify Vion of anticipated delays of greater than
fourteen (14) days in completing any order, which notice shall be sent to Vion
immediately after Tetrionics becomes aware of such delay. Tetrionics shall keep
Vion advised of all relevant information concerning the extent of any such delay
in delivery and shall use all reasonable efforts to minimize such delay. In the
event of any such delay of greater than fourteen (14) business days, Vion shall
receive a reduction of five percent (5%) of the Purchase Price of any such
order, so long as the cause of the delay is completely within the control of
Tetrionics.

[spacer.gif]

*    Confidential Treatment Requested

23


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (4)  Delivery and Payment Terms; Purchase
Price.

[spacer.gif] [spacer.gif] [spacer.gif] 4.1  All Product sold hereunder shall be
delivered ex factory, Madison, Wisconsin. Tetrionics shall arrange for shipment
of Product to the address, and with the carrier specified by Vion. Vion shall
bear the expense and risk for the shipment and insurance of the Product to the
site designated by Vion.

[spacer.gif] [spacer.gif] [spacer.gif] 4.2  Payment for Product accepted by Vion
shall be made in U.S. dollars within thirty (30) days of Vion’s receipt of an
invoice from Tetrionics, such invoice to be sent to Vion upon delivery of the
Product.

[spacer.gif] [spacer.gif] [spacer.gif] 4.3  The purchase price will be
determined in accordance with the timeline described in Appendix 2, and will
remain in effect for the Product ordered hereunder (the ‘‘Purchase Price’’)
until the second anniversary of the Effective Date. Following the second
anniversary of the Effective Date, one hundred twenty (120) days prior written
notice to Vion must be provided in order to increase the Purchase Price
applicable to each twelve (12) month period thereafter.

[spacer.gif] [spacer.gif] [spacer.gif] 4.4  Vion shall pay the Product
Development Costs as specified in Appendix 2 in accordance with the payment
terms set forth in Appendix 3.

[spacer.gif] [spacer.gif] [spacer.gif] 4.5  In the event that Vion requests
changes to the Specifications of the Product which result in an increase in the
standard cost incurred by Tetrionics (excluding those one-time costs identified
in Section 4.6), then the Purchase Price shall be adjusted by the amount of any
such increase which is documented to the reasonable satisfaction of Vion.
Tetrionics agrees to make reasonable efforts to maintain the efficiency of its
operations in order to provide a cost effective product to Vion.

[spacer.gif] [spacer.gif] [spacer.gif] 4.6  Vion shall bear the reasonable,
documented cost of any one-time set up expenses which are required solely to
accommodate changes in the Specifications requested by Vion, and that are
required to be purchased solely to accommodate changes to the Specifications
requested by Vion; provided, that in each case such costs are approved in
advance in writing by Vion, and provided further that all items purchased by
Vion shall be the property of Vion and shall be subject to Section 13 hereof.

[spacer.gif] [spacer.gif] [spacer.gif] (5)  Regulatory Requirements.

[spacer.gif] [spacer.gif] [spacer.gif] a.  Tetrionics shall be responsible for
complying with all applicable state, federal and local regulatory authority
requirements relating solely to the manufacture of the Product for sale to Vion,
including without limitation cGMP. Both parties shall comply with all other
regulatory authority requirements relating to their respective obligations
hereunder, including without limitation, registration as drug producers. The
parties shall provide each other with reasonable assistance in communicating
information to the appropriate regulatory authorities concerning the Product.

[spacer.gif] [spacer.gif] [spacer.gif] 5.2  Vion shall compile and maintain any
drug master file (‘‘DMF’’) for Tetrionics and shall grant Tetrionics rights of
reference to any such DMF for Tetrionics and, at Tetrionics’ request, shall
provide Tetrionics and any appropriate regulatory authority appropriate letters
of consent or other instruments to validate such rights. Vion shall notify
Tetrionics of any changes, additions or corrections to the DMF in a reasonable
and timely manner.

[spacer.gif] [spacer.gif] [spacer.gif] 5.3  Tetrionics shall maintain and
enforce safety procedures for the handling and manufacture of the Product that
comply in all respects with all applicable federal, state and local occupational
safety and health requirements and Tetrionics’ approvals and permits. Tetrionics
shall provide Vion with a material safety data sheet for any hazardous chemical
substance in the Product.

[spacer.gif] [spacer.gif] [spacer.gif] 5.4  Tetrionics shall not make any
changes to the manufacturing process or test methods with respect to the Product
without the prior written approval of Vion. Tetrionics shall give to

24


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   Vion ninety (90) days prior written
notice (in accordance with the provisions of Section 15 hereof) of any such
proposed changes to the manufacturing process or test methods with respect to
the Product. Vion shall notify Tetrionics within such ninety (90) day period
whether or not it objects to the proposed change.

[spacer.gif] [spacer.gif] [spacer.gif] 6.  Tetrionics Representations and
Warranties. Tetrionics represents and warrants to Vion that:

[spacer.gif] [spacer.gif] [spacer.gif] 6.1  Upon delivery to Vion in accordance
with Section 4.1 hereof, all Product batches will be free from defects in
material and workmanship, will have been manufactured and packaged to meet and
be in accordance with the Specifications, cGMP and all applicable state, federal
and local laws and regulations, and will not be adulterated or misbranded.

[spacer.gif] [spacer.gif] [spacer.gif] 6.3  All facilities, equipment,
manufacturing operations and processes used in the manufacture, testing and
packaging of the Product by Tetrionics will remain during the term of this
Agreement in material compliance with all applicable federal, state and local
laws and regulations, including without limitation, health, safety and
environmental laws, statutes, ordinances, regulations, rules and orders and the
Fair Labor Standards Act, as amended.

[spacer.gif] [spacer.gif] [spacer.gif] 7.  Product Release and Acceptance.

[spacer.gif] [spacer.gif] [spacer.gif] 7.1  Upon determination by Tetrionics
that a given Product production batch meets the Specifications, Tetrionics shall
send Vion a finished product certificate of analysis stating the results of the
analyses conducted with respect to each Product batch, and certifying that the
Product batch has been manufactured in accordance with cGMP and copies of
manufacturing and batch control records and copies of manufacturing and quality
control records relating to each such Product batch (the ‘‘Release Documents’’).
If Vion has not notified Tetrionics to the contrary by facsimile within fifteen
(15) business days of receipt of the Release Documents for each batch of
Product, then Tetrionics may invoice Vion by facsimile for each such batch and
such invoice shall be due on a net 30-day basis. If requested by Vion,
Tetrionics shall take such other reasonable actions with respect to such records
as may be required to permit Vion to comply with applicable regulatory
requirements.

[spacer.gif] [spacer.gif] [spacer.gif] 7.2  Vion shall have the right not to
accept any Product batch that complies with Specifications, but which has not
been manufactured by Tetrionics in accordance with the procedures and processes
agreed to pursuant to this Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] 7.3  Vion may inspect any shipment of
Product to determine whether any portion of it fails to conform with the
applicable purchase order or the Specifications. In the event of any such
failure, Vion may reject the shipment or any nonconforming portion thereof, by
written notice to the Tetrionics delivered within forty-five (45) days of Vion’s
receipt of such shipment; however, any such rejection after receipt of an
invoice properly sent above shall not extinguish Vion’s liability to pay timely
such invoice. Such notice shall specify the manner in which the shipment fails
to conform. In the absence of any such notice, Vion shall be deemed to have
accepted the Product. If there is a disagreement between the parties as to
whether the Product meets the Specifications, then samples from the batch which
is in dispute will be submitted to an independent testing laboratory acceptable
to both parties for testing. The determination of such independent laboratory
will be binding. The cost of the testing by the independent laboratory shall be
borne by the party whose results differ from those of the independent laboratory
as to whether the Product in question meets the Specifications.

25


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] 7.4  [*]

[spacer.gif] [spacer.gif] [spacer.gif] 7.5  In the event any Product batch is
shown not to conform to the Specifications in any certificate of analysis
provided by Tetrionics, in any testing performed by or for Vion or through use
of the Product, and any disagreement has been resolved in Vion’s favor pursuant
to subsection 7.3 above, then Tetrionics shall, at Vion’s option, [*] or [*] The
parties shall discuss appropriate steps to be taken to dispose of nonconforming
batches.

[spacer.gif] [spacer.gif] [spacer.gif] 7.6  No Product batch shall be reworked
or reprocessed in any way without Vion’s prior written consent. In the event
that the approved batch record contains an authorized reprocessing step,
Tetrionics shall be allowed to conduct that authorized step without prior
consent of Vion. Tetrionics will notify Vion of all such instances.

[spacer.gif] [spacer.gif] [spacer.gif] 8.  Inspections and Auditing.

[spacer.gif] [spacer.gif] [spacer.gif] 8.1  Upon reasonable notice to
Tetrionics, Tetrionics shall make available to Vion for review during normal
business hours at the offices of Tetrionics all records and reports relating to
the manufacture, processing, testing and packaging of the Product. During the
Term of this Agreement, Vion shall have the right two times each calendar year
and on such other occasions as Vion reasonably deems necessary during normal
business hours and upon reasonable prior notice, to audit, inspect and observe
the manufacture, processing, testing, packaging, storage and transportation of
materials related to or used in the manufacture of the Product for purposes of
conducting quality control audits required for its internal control or
confirming compliance with legal or other requirements as imposed pursuant to
this Agreement. A representative of Tetrionics may be present during such
inspections. Such representatives of Vion shall have no responsibility for or
right to supervise Tetrionics’ employees performing the manufacture, processing,
testing, packaging, storage or transportation operations or for the operations
themselves. Vion shall be responsible for all its expenses related to such
audits.

[spacer.gif] [spacer.gif] [spacer.gif] 8.2  Tetrionics shall promptly notify
Vion of the results, observations and outcome of all inspections and/or audits
of Tetrionics’ facilities and/or operations conducted by state, federal and
local governmental agencies, local and federal, including without limitation the
FDA, if the result of any such inspection and/or audit is to endanger or
potentially endanger Tetrionics’ ability to manufacture the Product for Vion.

[spacer.gif] [spacer.gif] [spacer.gif] 8.3  Should any inspections or audits
referred to in Sections 8.1 or 8.2 require any process changes, Tetrionics shall
notify Vion immediately and the parties shall discuss the means for implementing
such changes. No change shall be implemented by Tetrionics without the prior
written consent of Vion.

[spacer.gif] [spacer.gif] [spacer.gif] 8.4  The parties agree that in the case
of an emergency affecting the quality of the Product, Tetrionics shall
immediately notify Vion of such emergency and allow a Vion representative access
to those areas of Tetrionics’ premises concerned with or affecting the Product.

[spacer.gif] [spacer.gif] [spacer.gif] 9.  Recall.

[spacer.gif] [spacer.gif] [spacer.gif] 9.1  Vion shall have the right to
initiate any recall of Product manufactured pursuant to this Agreement, required
by applicable laws or regulations or deemed necessary by Vion, and Tetrionics
shall provide all reasonable assistance requested by Vion in connection
therewith.

[spacer.gif] [spacer.gif] [spacer.gif] 9.2  In the event that Product
manufactured pursuant to this Agreement is recalled as a result of an act or
omission or an event attributable to Tetrionics, its agents or its contractors,
then Tetrionics shall reimburse Vion for and/or bear all reasonable documented
costs and expenses of conducting such recall.

[spacer.gif]

*    Confidential Treatment Requested

26


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] 10.  Force Majeure.    The obligations of
each party under this Agreement shall be suspended during the period and to the
extent that such party is prevented or hindered from complying with such
obligations by any cause beyond its reasonable control, including lock-outs,
acts of God, war, riot, civil commotion, malicious damage, compliance with any
law or governmental order, rule, regulation or direction, accident, fire, flood,
storm, and mandatory recalls in connection with the performance of this
Agreement. In such event, the party concerned shall give notice to the other
party as soon as reasonably practicable stating the date and extent of the
suspension of its activities, and the cause of such suspension. Any party whose
obligations have been so suspended shall resume the performance of such
obligations as soon as reasonably practicable after the removal of the cause and
shall so notify the other party. In the event that the cause continues for more
than six (6) months, either party may terminate this Agreement on thirty (30)
days’ written notice.

[spacer.gif] [spacer.gif] [spacer.gif] 11.  Insurance.

[spacer.gif] [spacer.gif] [spacer.gif] 11.1  For the term of this Agreement and
six (6) years thereafter, or for so long as Product manufactured by Tetrionics
under this Agreement is used by Vion, each party shall purchase and maintain in
effect, at its sole cost, a policy of comprehensive general liability insurance
in amounts not less than $5,000,000 per occurrence and $5 million in annual
aggregate liability. Such comprehensive general liability insurance shall
provide broad form contractual liability coverage for each party’s
indemnification obligations under this Agreement. The minimum amounts of
coverage required herein are not meant to create a limit of liability with
respect to each party’s indemnification obligations under this Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] 11.2  The parties shall provide each
other with written evidence of such insurance upon the other party’s request.
Each party shall provide the other party with written notice at least thirty
(30) days prior to the cancellation, non-renewal or adverse material change in
such insurance.

[spacer.gif] [spacer.gif] [spacer.gif] 12.  Adverse Event Reports: Product
Complaints.

[spacer.gif] [spacer.gif] [spacer.gif] 12.1  Vion shall be solely responsible
for receiving, recording and responding to all customer inquiries and complaints
and all reports of alleged adverse events relating to the Product. Vion shall be
solely responsible for reporting all such matters to government authorities in
accordance with the applicable law; provided, that Tetrionics shall cooperate
with Vion and provide any technical information relating to investigations,
quality attributes, formulation, manufacture or stability of the Product
reasonably necessary to enable Vion to perform all such activities.

[spacer.gif] [spacer.gif] [spacer.gif] 13.  Confidentiality.    The parties
hereby affirm and incorporate by reference into this Agreement the
Confidentiality Agreement between the parties dated 17 February 2003.

14.    Indemnification

[spacer.gif] [spacer.gif] [spacer.gif] 14.1  Subject to the provisions of
Section 14.3 below, Vion shall indemnify, defend and hold Tetrionics and its
affiliates, directors, officers, employees and agents harmless from and against
any and all damages, losses, liabilities, claims, demands, judgments,
settlements, costs and expenses (including without limitation, reasonable
attorneys’ fees and other costs of defense) (collectively ‘‘Damages’’) to the
extent attributable to, or arising out of (i) any breach of any representation
or warranty of Vion hereunder, or (ii) the gross negligence or willful
misconduct of Vion. Vion shall have full control over the defense of any such
litigation, and agrees to bear all costs and expenses therefor. Tetrionics, at
its own expense, will be entitled to be represented by its own counsel in any
such litigation.

27


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] 14.2  Subject to the provisions of
Section 14.3 below, Tetrionics shall indemnify, defend and hold Vion and its
affiliates, directors, officers, employees from and against any and all Damages
to the extent attributable to, or arising out of (i) any breach of
representation or warranty of Tetrionics hereunder or (ii) the gross negligence
or willful misconduct of Tetrionics. Tetrionics shall have full control over the
defense of any litigation, and agrees to bear all costs and expenses therefor.
Vion, at its own expense, will be entitled to be represented by its own counsel
in any such action.

[spacer.gif] [spacer.gif] [spacer.gif] 14.3  No indemnity under this Article 14
shall be applicable unless the indemnified party (the ‘‘Indemnitee’’) (i) gives
the indemnifying party (the ‘‘Indemnitor’’) prompt notice of any claim, suit or
action brought against the Indemnitee, (ii) allows the Indemnitor to defend the
same, without prejudice to the right of the Indemnitee to participate at its
expense through counsel of its own choosing, (iii) renders the Indemnitor all
assistance reasonably necessary in defending against such claim, suit or action
at the Indemnitor’s expense, and (iv) does not compromise or settle such claim,
suit or action without the Indemnitor’s prior written consent. The Indemnitor
shall not settle such claim, suit or action without the Indemnitee’s consent if
such settlement results in any obligation or liability on the part of the
Indemnitee. If there is a failure to deliver notice under (i) above within
fifteen (15) days after the commencement of any action with respect to any
Damages, and such failure is prejudicial to the Indemnitor’s ability to defend
such action, then the Indemnitor shall be relieved of any liability to the
Indemnitee pursuant to this Article 14; provided, that if the failure to so
deliver written notice to the Indemnitor shall not relieve it of any liability
it may otherwise have to the Indemnitee.

[spacer.gif] [spacer.gif] [spacer.gif] 15.  Notices.    Any notice or request
required or permitted to be given under or in connection with this Agreement
shall be in writing in the English language and shall be deemed to have been
duly given on the date of delivery if delivered personally, by confirmed
facsimile or by courier on the party to whom such notice or request is to be
given, or, if sent by certified or registered mail, or the equivalent, postage
prepaid, on the fifth day after the date mailed, to the address set forth for
such party below or such other address as directed in writing from time to time:

In the case of Vion:

Vion Pharmaceuticals, Inc.
4 Science Park
New Haven, CT 06511
Telephone No: 203-498-4210
Facsimile No: 203-498-4211
Attention: Jason DeGoes

In the case of Tetrionics:

Tetrionics, Inc.

645 Science Drive
Madison, WI 53711
Telephone No: 608-233-3115
Facsimile No: 608-233-6873
Attention: Michael Czarny

[spacer.gif] [spacer.gif] [spacer.gif] 16.  Governing Law.    The enforceability
of the provisions of this Agreement shall be governed, construed and enforced
solely in accordance with the laws of the State of Delaware.

[spacer.gif] [spacer.gif] [spacer.gif] 17.  Entirety of Agreement: Amendment and
Waiver.    This Agreement and the appendices attached hereto set forth the
entire agreement between the parties as to the subject matter hereof and merges
all prior discussions and negotiations between them and neither of the parties
shall be bound by any conditions, definitions, warranties, understandings or
representations with respect to such subject matter other than as expressly
provided herein.

28


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif]   Neither this Agreement, nor any of the
terms or provisions hereof or appendices hereto, may be amended, modified,
supplemented or waived, except by a written instrument signed by the parties
hereto (or, in the case of a waiver, by the party granting such waiver). No
waiver of any of the provisions of this Agreement shall be deemed to be or shall
constitute a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver. No failure of a party hereto
to insist upon strict compliance by the other party hereto with any obligation,
covenant, agreement or condition contained in this Agreement shall operate as a
waiver of any subsequent or other failure. This Agreement may not be modified by
any custom or course of dealing between the parties.

[spacer.gif] [spacer.gif] [spacer.gif] 18.  Termination.

[spacer.gif] [spacer.gif] [spacer.gif] 18.1  This Agreement may be terminated
prior to its expiration:

[spacer.gif] [spacer.gif] [spacer.gif] (i)  by the mutual written agreement of
Vion and Tetrionics with respect to the termination of this entire Agreement or
any portion hereof;

[spacer.gif] [spacer.gif] [spacer.gif] (ii)  by either party, upon written
notice, if there shall have been a material breach by the other party (the
‘‘Breaching Party’’) of any of the terms or provisions of this Agreement and
such breach shall not have been cured within sixty (60) days after such
Breaching Party shall have received notice of such breach from the non-breaching
party setting forth the particularities of the breach and the non-breaching
party’s intent to terminate the Agreement; or

[spacer.gif] [spacer.gif] [spacer.gif] (iii)  by either party upon written
notice, if the other party is adjudged bankrupt or becomes the subject of
dissolution, liquidation or bankruptcy proceedings, whether voluntary or
involuntary, that are not dismissed within sixty (60) days or applies for
judicial or extrajudicial settlement with creditors, or makes an assignment for
the benefit of creditors.

[spacer.gif] [spacer.gif] [spacer.gif] 18.2  Termination or expiration of this
Agreement for any reason shall not relieve the parties of any obligation
accruing prior to termination and shall not extinguish any antecedent breach of
any of the provisions of this Agreement (including without limitation the right
to indemnification pursuant to Section 14).

[spacer.gif] [spacer.gif] [spacer.gif] 18.3  Upon termination or expiration of
the Agreement, each party shall cease using the other party’s Confidential
Information and shall promptly return all originals, copies, reproductions and
summaries of the other party’s Confidential Information, or at the disclosing
party’s option, certify destruction of the same in writing;

[spacer.gif] [spacer.gif] [spacer.gif] 18.4  At Vion’s request, Tetrionics shall
supply to Vion or its designee all material information in Tetrionics’
possession or under its control relating to the manufacture of the Product,
which may be necessary or useful for Vion or its designee to manufacture the
Product.

[spacer.gif] [spacer.gif] [spacer.gif] 19.  Assignment.    Neither of the
parties shall assign or transfer this Agreement or any of their respective
rights or obligations hereunder without the prior written consent of the other
party, which shall not be unreasonably withheld or delayed, except that either
party may assign this Agreement and the rights and obligations hereunder without
the consent of the other party (i) to any affiliate, or (ii) to a third party in
connection with the sale of all or substantially all of the business of the
party to which this Agreement relates. However, Tetrionics may not assign this
Agreement without Vion’s consent if such assignment would cause a change in the
Product or Tetrionics’ ability to timely produce the Product. This Agreement is
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

[spacer.gif] [spacer.gif] [spacer.gif] 20.  Technology.    No license of
technology of any kind whatsoever (including without limitation any
formulations, operating procedures, or proprietary know-how, whether patented or
unpatented), copyright, trademark or other intellectual property, or right
therein, is granted by Tetrionics to Vion or by Vion to Tetrionics under this
Agreement.

29


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] 21.  Independent Contractor.    This
Agreement shall not create an agency, partnership, joint venture or
employer/employee relationship between the parties hereto. Vion and Tetrionics
each hereby agree not to represent itself in any such capacity in any manner
whatsoever in reliance on the terms of this Agreement. The sole relationship
established by this Agreement is that of independent contractors, and nothing
hereunder shall be construed to give either party the power or authority to act
for, represent, bind or commit the other party.

[spacer.gif] [spacer.gif] [spacer.gif] 22.  Survivorship.    The
representations, warranties and covenants of the parties contained within
Sections 3.3 (with respect to outstanding purchase orders), 4.1-4.3 (with
respect to outstanding purchase orders and invoices), 9, 11-15, 18.2, and 24
shall survive any expiration or termination of this Agreement.

[spacer.gif] [spacer.gif] [spacer.gif] 23.  Publicity.    No advertising, sales,
publicity, press release or promotional material or public statements concerning
the Product, this Agreement or the business relationship between Vion and
Tetrionics, or in which either party’s name is mentioned, shall be issued,
released or made use of by the other party or anyone acting on its behalf
without the prior written approval of such party; provided, that nothing in this
Agreement shall be deemed to prohibit either party from: (i) releasing materials
or public statements which do not refer to the other party or this Agreement, or
from issuing press releases or other public statements notifying appropriate
governmental agencies in accordance with, or otherwise complying with the
requirements of, any applicable law or regulation or relevant stock exchange; or
(ii) disclosing the contents of this Agreement to its existing shareholders,
prospective investors or its affiliates who have each signed an undertaking to
keep the contents hereof confidential.

[spacer.gif] [spacer.gif] [spacer.gif] 24.  Remedies Cumulative.    The remedies
for nonperformance provided herein are cumulative and are not exclusive of any
remedy provided by law.

[spacer.gif] [spacer.gif] [spacer.gif] 25.  Arbitration.    Any dispute,
controversy or claim arising out of or in connection with this Agreement or the
breach, termination or invalidity hereof, that the parties are unable to resolve
between themselves, shall be settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. The
proceedings shall take place in New York, New York. The arbitration shall be
conducted by three (3) aribitrators, one (1) selected by Vion, one (1) selected
by Tetrionics, and one (1) selected jointly by the two arbitrators selected by
the parties.

[spacer.gif] [spacer.gif] [spacer.gif] 26.  Severability.    In the event that
any provision of this Agreement shall be found in any jurisdiction to be illegal
or unenforceable in law or equity, such finding shall in no event invalidate any
other provision of this Agreement in that jurisdiction, and this Agreement shall
be deemed amended to the minimum extent required to comply with the law of such
jurisdiction.

[spacer.gif] [spacer.gif] [spacer.gif] 27.  Singular and Plural Forms.    The
use herein of the singular form shall also denote the plural form, and the use
herein of the plural form shall denote the singular form, as in each case the
context may require.

[spacer.gif] [spacer.gif] [spacer.gif] 28.  Headings.    The headings contained
in this Agreement are for convenience of reference only and shall not constitute
a part hereof or define, limit or otherwise affect the meaning of any of the
terms or provisions hereof.

[spacer.gif] [spacer.gif] [spacer.gif] 29.  Counterparts.    This Agreement may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which, when taken together, shall constitute one and the
same instrument.

[spacer.gif] [spacer.gif] [spacer.gif] 30.  Entire Agreement.    This Agreement
sets forth the entire agreement and understanding between the parties as to the
subject matter hereof and merges all prior discussions and negotiations between
them, as well as the Letter of Intent between the parties dated June 10, 2003.
No addition to or waiver or modification of any provision of this Agreement
shall be binding unless in writing and signed by a duly authorized
representative of each party.

30


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement as of the date first written above.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] Vion Pharmaceuticals, Inc.
[spacer.gif] [spacer.gif] Tetrionics, Inc.   [spacer.gif] [spacer.gif]   Terry
Doyle, Ph.D.
Vice President, Research and Development [spacer.gif] [spacer.gif] Michael
Czarny, Ph.D.
Vice President, Business Development [spacer.gif]

31


--------------------------------------------------------------------------------


Appendix 1. Product Specifications

The following are expected tests that may be incorporated into a specification
for The Product. [*]

This list will be revised based on further discussions, product knowledge,
process performance history and Vion input. In many cases, ‘‘to be determined’’
(TBD) is used when insufficient information currently exists. The analytical
test, method and possible limits are listed in Table 2.

Table 2

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [*] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *] 
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *]  [*] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [ *]  [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [ *]  [*] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [ *]  [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *]  [*]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *]  [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [ *]    [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [ *]  [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [ *]    [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *] 
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *]    [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [ *]  [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [ *]  [*] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [ *]  [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *]  [*]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif] [*] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [ *]  [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [ *]  [*] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [ *]  [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *]  [*]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *]  [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [ *]  [spacer.gif]

[spacer.gif]

* Confidential Treatment Requested

32


--------------------------------------------------------------------------------


Appendix 2. Product Development, Initial Supply and Costs

[spacer.gif] [spacer.gif] 1)  Project Timeline, Scope of Work and Deliverables

Tetrionics has accepted responsibility for the deliverables listed in Table 1
below. [*]    Timing is contingent upon availability and lead times for raw
materials.

Table 1 summarizes our viewpoints of the project scope for the developmental
plan/technology transfer and [*]

Table 1

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [*] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *] 
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *]  [*] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [ *]  [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [ *]  [*] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [ *]  [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *]  [*]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *]  [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [ *]  [*] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [ *]  [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [ *]  [*] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *] 
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *]  [*] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif]   [spacer.gif] [*] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif]

[spacer.gif] [spacer.gif] 2)  Price, Terms, and Delivery

[spacer.gif] [spacer.gif] [spacer.gif] a)  The cost for developmental
run/technology transfer, analytical analysis, GMP manufacture, QC release and
supply of 1 Kg of the API VNP40101M will be [*]

[spacer.gif] [spacer.gif] [spacer.gif] b)  Tetrionics will initiate the project
and ship the Product against the payment schedule outlined in Table 3.

Table 3

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [*] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *] 
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *]  [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [ *]  [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [ *]  [*] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [ *]  [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *] 
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *]  [spacer.gif]
[spacer.gif] [spacer.gif] [spacer.gif] [ *]  [*] [spacer.gif] [spacer.gif]
[spacer.gif] [spacer.gif] [ *]  [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] [ *]  [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *] 
[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [ *]  [spacer.gif]

[spacer.gif]

* Confidential Treatment Requested

33


--------------------------------------------------------------------------------
